                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

TERRY FOSTER and                                                             PLAINTIFFS
JANIE BREWER

v.                          CASE NO. 3:20-CV-00285-BSM

INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS, LOCAL 558, et al.                                      DEFENDANTS

                                         ORDER

       The motion to dismiss for lack of personal jurisdiction of IBEW 558 and William

Crosswhite (“558 defendants”) [Doc. No. 21] is granted, and the John Doe defendants are

dismissed sua sponte.

       Specific jurisdiction concerns “causes of action arising from or related to a

defendant’s actions within the forum state,” and general jurisdiction concerns “the power of

a state to adjudicate any cause of action involving a particular defendant.” Miller v. Nippon

Co., Ltd., 528 F.3d 1087, 1091 (8th Cir. 2008). To be subject to general jurisdiction, an

organization’s contacts with the forum state must be “so continuous and systematic as to

render [it] essentially at home in the forum state.” Daimler AG v. Bauman, 134 S.Ct. 746,

760 (2014); see also Burlington Indus. v. Maples Indus., 97 F.3d 1100, 1102 (8th Cir. 1996).

       There is no general jurisdiction over the 558 defendants or the John Doe defendants

because they do not maintain “continuous and systematic” contacts with Arkansas. Bauman,

134 S.Ct. at 760. IBEW 558 is a labor organization located in Alabama, and it represents

electricians in Alabama and Tennessee. Mot. Dismiss at 2, Doc. No. 22. None of its 2,500
members reside in Arkansas. Decl. Tony Quillen ¶ 3, Doc. No. 22-1. IBEW 558 may only

refer electricians to contractors within its geographic jurisdiction. Mot. Dismiss at 3; Bylaws

Article I, Ex. 1, Doc. No. 22-1. Crosswhite is a dispatcher for IBEW 558, and he does not

live or work in Arkansas. See Decl. William Crosswhite, Doc. No. 22-1. The John Does are

members of the IBEW 558 executive board. Compl. ¶ 72, Doc. No. 2.

          There is no specific jurisdiction over the 558 defendants or the John Does because

plaintiffs’ allegations do not arise from any actions taken by the 558 defendants in Arkansas.

Miller, 528 F.3d at 1091. Terry Foster alleges that IBEW 1516 Secretary, Sandra Lee, told

Foster’s prospective employer in Alabama that he was a “troublemaker.” Compl. ¶¶ 8, 32.

After that, Crosswhite informed Foster that he was terminated from the prospective position

in Alabama. Id. ¶ 32. These facts do not support that the 558 defendants had minimum

contacts with Arkansas, such that they could reasonably expect to be haled into court here.

Walden v. Fiore, 571 U.S. 277, 285 (2014). To the extent that plaintiffs argue personal

jurisdiction based on the theory that the 558 defendants conspired with the already-dismissed

1516 defendants, see Doc. No. 33, that argument is rejected since the “defendant, not the

plaintiff or third parties . . . must create contacts with the forum State.” Fiore, 571 U.S. 277

at 291.

          IT IS SO ORDERED this 2nd day of June, 2021.


                                                      UNITED STATES DISTRICT JUDGE



                                               2
